Citation Nr: 1502297	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a temporary total rating for convalescence for a corneal transplant to the right eye pursuant to 38 C.F.R. § 4.30 (2014).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for a temporary total rating for convalescence for a corneal transplant to the right eye pursuant to 38 C.F.R. § 4.30.

In an April 2013 rating decision, the agency of original jurisdiction (AOJ) denied entitlement to a TDIU.  The Veteran filed a notice of disagreement as to this claim. However, a statement of the case as to this claim has not yet been issued and this claim is addressed in the remand portion below. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through July 2012.  In addition, the VBMS file contains VA treatment records dated through December 2014.  The Board notes that VA treatment records dated through March 2010 were considered in the April 2010 statement of the case and that the Veteran has not waived AOJ consideration of such newly associated evidence.  38 C.F.R. § 20.1304(c) (2014).  However, such documents are not relevant to the claim for a temporary total rating decided on appeal.  Moreover, as the Veteran's claim for TDIU is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issues of entitlement to an increased rating for coronary artery disease, entitlement to a temporary total rating for convalescence following a myocardial infarction, and entitlement to service connection for residuals of a right shoulder and left hip injury as due to a service-connected peripheral vestibular disorder were raised by the Veteran in an August 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board's decision as to the issue of entitlement to a temporary total rating for convalescence for a corneal transplant to the right eye pursuant to 38 C.F.R. § 4.30 is addressed below.  The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's August 12, 2009, corneal transplant to the right eye did not require at least one month of convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence following an August 12, 2009, corneal transplant to the right eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for a temporary total rating due to surgical or other treatment as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA outpatient treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran underwent a VA examination in February 2010 pertaining to the eyes.   The Board finds that such examination report is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, neither the Veteran nor his representative has alleged that such is inadequate for evaluation purposes.  Moreover, the Board finds that the examination adequate in order to evaluate the Veteran's service-connected eye disability following his August 2009 surgery as it includes a review of the record, and a full opinion, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Temporary Total Rating

The Veteran seeks a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30 for the period following his cornea transplant surgery in August 2009.  He asserts that a temporary total rating is warranted from the date of his eye surgery until such time that he is completely healed and his eyesight returned to normal.

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

A review of the evidence of record shows that the Veteran is service-connected for impaired visual acuity, blepharospasm, ptosis, corneal scarring, and residuals of remedial surgery to bilateral eye muscles.  He underwent a right eye penetrating keratoplasty on August 12, 2009, and was discharged home the following day.  An August 13, 2009 VA treatment note indicates that the Veteran was experiencing mild pain but that he was otherwise doing well.  The treatment plan was noted to include the use of medication and a shield over the operated eye at night.  A September 2, 2009 VA treatment note indicates that the Veteran's sutures were in place, that there was a small residual epithelial defect, that the bandage contact lenses were removed, and that a shield was to be placed over the operated eye at night.  A September 9, 2009 VA treatment note indicates that the Veteran's sutures were in place, that the small residual epithelial defect had healed completely after patching, and that a shield was to be placed over the operated eye at night.

A February 2010 VA examination report indicates that the Veteran's activities would be restricted for about a year following his eye surgery and that the only reason to limit his activities at this time was to avoid injury to the operated eye at all costs, but that other activities were unrestricted.

A March 2010 treatment summary drafted by the Veteran's treating VA ophthalmologist indicates that the Veteran had undergone a penetrating keratoplasty (full thickness corneal transplant) of his right eye on August 12, 2009.  The provider noted that he was placed on "restrictions" with no heavy lifting (less than 10 pounds) for approximately three months after his surgery and that his visual rehabilitation was expected to take at least one year following surgery.

An April 2010 treatment summary drafted by the Veteran's treating VA ophthalmologist indicates that the Veteran had the following activity restrictions for approximately three months following the surgery: no heavy lifting (lifting to less than 15 pounds); wearing a foxshield over the operated eye at night; avoiding dust or dirt near the operated eye; no rubbing or any trauma to the operated eye and the use protective eyewear during the day.

As articulated in his March 2010 notice of disagreement, the Veteran asserts that a temporary total rating is warranted as he suffered from severe post-operative residuals.  Specifically, he alleged that such residuals included being unable to drive a car, wearing a patch on his eye, not being permitted to bend over and not being permitted to lift anything weighing over 20 pounds.

After reviewing the totality of the record, the Board finds the preponderance of the evidence is against the assignment of a temporary total rating under 38 C.F.R.          § 4.30.  The Board has considered the Veteran's own contentions made in written statements and the post-surgical medical evidence.  Overall, such evidence, to specifically include the VA treatment records, the February 2010 VA examination report, and the treatment summaries from the Veteran's treating VA ophthalmologist, do not demonstrate that at least one month of convalescence was required or indicate the presence of severe post-operative residuals that warrants the assignment of a temporary total rating.

In this regard, the medical evidence clearly shows that the Veteran's restrictions were related to preventing injury or trauma to the operated eye, rather than a need for convalescence.  The treatment summaries submitted by the Veteran's treating VA ophthalmologist indicate that his post-surgical restrictions included no heavy lifting, wearing a shield at night, avoiding debris or trauma to the operated eye, and wearing protective eyewear during the day.  These treatment summaries are also consistent with the findings of the February 2010 VA examiner, who indicated that the activity limitations were to avoid injury to the operated eye.  While the Veteran has generally asserted that his treating VA ophthalmologist did not take his subjective complaints seriously, he has not alleged post-operative residuals that were severe in nature.  In this regard, the Veteran stated that he was required to wear an eye patch and that he was unable to drive a car.  However, there is no indication that convalescence or home confinement was medically required.  In fact, the evidence clearly shows that the Veteran was mobile and not confined to his house. 

Further, the record does not support a finding that the Veteran sustained severe post-operative residuals such as incompletely healed surgical wounds.  The post-operative VA treatment notes indicated that the Veteran's sutures were in place and that the small residual epithelial defect had healed completely by September 2009.  Both the February 2010 VA examiner and the Veteran's treating VA ophthalmologist state that the Veteran was to wear protective eye wear and a foxshield over the operated eye to prevent injury or trauma to the eye, but do not otherwise suggest that the surgical wound was incompletely healed.  Moreover, the records do not show, and the Veteran has not alleged, that he had stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, or symptoms necessitating the use of wheelchair or crutches.  Moreover, there is no evidence that such procedure resulted in immobilization by cast, without surgery, of one major joint or more.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating convalescence for a corneal transplant to the right eye pursuant to 38 C.F.R. § 4.30.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A temporary total rating for convalescence for a corneal transplant to the right eye pursuant to 38 C.F.R. § 4.30 (2014) is denied.


REMAND

With respect to the Veteran's claim for a TDIU, the Board notes that a rating decision issued in April 2013 denied such benefit.   Thereafter, in March 2014, the Veteran entered a notice of disagreement as to the denial of such issue.   When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.   Manlincon v. West, 12 Vet. App. 238 (1999).   However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.   See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to a TDIU.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


